PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS EXHIBIT-24 LIMITED POWER OF ATTORNEY EXHIBIT 24-LIMITED POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that the undersigned directors and officers of First Merchants Corporation, an Indiana corporation, hereby constitute and appoint Mark K. Hardwick, the true and lawful agent and attorney-in-fact of the undersigned with full power and authority in said agent and attorney-in-fact to sign for the undersigned and in their respective names as directors and officers of the Corporation the Form 10-K of the Corporation to be filed with the Securities and Exchange Commission, Washington, D.C., under the Securities Exchange Act of 1934, as amended, and to sign any amendment to such Form 10-K, hereby ratifying and confirming all acts takenby such agent and attorney-in-fact, as herein authorized. Dated: March 15, 2012 /s/ Michael C. Rechin /s/ Mark K. Hardwick Michael C. Rechin, President and Mark K. Hardwick, Executive Vice Chief Executive President and Chief Officer (Principal Financial Officer Executive Officer) (Principal Financial and Accounting Officer /s/ Jerry R. Engle /s/ Michael C. Rechin Jerry R. Engle, Director Michael C. Rechin, Director /s/ Roderick English /s/ Charles E. Schalliol Roderick English, Director Charles E. Schalliol, Director /s/ Patrick A. Sherman Dr.Jo Ann M. Gora, Director Patrick A. Sherman, Director /s/ William L. Hoy William L. Hoy, Director Terry L. Walker, Director /s/ Gary J. Lehman /s/ Jean L. Wojtowicz Gary J. Lehman, Director Jean L. Wojtowicz, Director 98
